I must respectfully dissent from the decision of the majority because I do not believe that the evidence presented raises a genuine issue of material fact as to proximate cause. The experts stated that they believed the cause of the fire was a possible short that occurred in the ceiling above apartment number 207. These same experts qualify this by saying also that the exact location of this alleged short cannot be determined because of the extensive damage. Appellants all lived in other apartments and had made complaints to the appellee regarding electrical problems in their apartments. Even assuming that the cause of the fire was an electrical short in apartment 207, appellants have failed to provide evidence to show that the problems they complained of in their apartments were in any way linked to the electrical short in apartment 207.
Since appellants have not established that evidence exists to prove proximate cause, one of the necessary elements of their claim, no genuine issue exists as to that element and summary judgment was properly granted. I would affirm the decision of the trial court.